Exhibit 10.4
(MAGELLAN PETROLEUM CORPORATION LOGO) [y78236y7823601.gif]
J. Thomas Wilson
720 Emerson Street
Denver, CO 80218

         
 
  Re:   Consulting Agreement

Dear Tom:
     I am pleased to confirm our mutual agreement (“Agreement”) regarding your
retention as a consultant to Magellan Petroleum Corporation, a Delaware
corporation and its wholly-owned subsidiaries (collectively, the “Company”) to
provide consulting services to the Company on the following terms:
     1. Term. This Agreement shall commence on July 8, 2009 (the “Effective
Date”) and run for a period of three years, ending on July 8, 2012, unless
earlier terminated by the parties under Section 9 hereof (the “Term”). This
Agreement may be renewed or extended for any period as may be agreed by the
parties.
     2. Consulting Services; Other Consulting Services or Employment.
     (a) The Company hereby retains you to render consulting services to the
Company on the terms and subject to the conditions of this Agreement. During the
Term, you shall perform your duties efficiently and to the best of your ability
and at such locations as may be reasonably necessary or appropriate to fulfill
your duties and responsibilities hereunder.
     (b) You shall not be required to follow any formal schedule of duties or
assignments and will be responsible for managing your own time.
     (c) Subject to the restrictions of Sections 5 and 6 hereof, it is
understood that you will engage in other business activities and employment
during the Term (including the performance of consulting services for third
parties concurrently with your performance of the duties hereunder), provided
such activities and/or employment do not unreasonably conflict with the
performance of your duties to the Company hereunder.
     (d) You represent and warrant to the Company that you are under no
contractual or other restrictions or obligations which are inconsistent with the
execution of this Agreement, or which will interfere with the performance of
your duties hereunder. You also represent and warrant that your execution and
performance of this Agreement will not violate any policies or procedures of any

 



--------------------------------------------------------------------------------



 



other person or entity for which you performs services concurrently with those
performed for the Company hereunder.
3. Duties and Responsibilities.
     (a) During the Term, you will provide your management and geologic
expertise and experience in support of the principal activities of the Company
and its senior management. You shall make yourself available on an “as needed”
non-substantial periodic basis, with consideration given to reasonable advance
notice to you to the extent practicable of the times such services are needed
and given to your other activities and responsibilities. You shall perform such
duties and have such responsibilities as may be mutually agreed from
time-to-time. In addition, you agree to provide a brief written report of your
consulting services whenever I shall request such a report.
     (b) Subject to the foregoing, you shall also be available to support
“special projects” of the Company and to devote substantial amounts of time to
such special projects. The Company will determine with you on a mutually agreed
basis what assignments shall be considered to involve “special projects” for
purposes of this Agreement.
     (c) Upon your election to the Board of Directors, you shall perform the
duties required of a director of the Company, for which you shall receive
compensation to the same extent as other non-employee members of the Board.
     4. Compensation; Expenses.
     (a) Other than reimbursement of your reasonable out-of-pocket expenses in
rendering such services, you shall not receive cash compensation for your
non-substantial periodic services. In the event that the Company requests that
you perform substantial services devoted to special projects, you shall receive
cash compensation of one thousand dollars ($1,000) per day (to be pro-rated for
work performed for less than a day), which amounts shall be aggregated on a
monthly basis and payable within fifteen (15) days after the end of each
successive month following the Effective Date of this Agreement.
     (b) On February 2, 2009, you were granted two non-qualified stock options
(the “Stock Options”) under the Company’s 1998 Stock Incentive Plan, which Stock
Options entitle you to purchase an aggregate of three hundred and eighty-seven
thousand five hundred (387,500) shares of Common Stock of the Company. The Stock
Options are evidenced by two non-qualified stock option award agreements entered
into as of the date hereof.
     (c) The Company shall reimburse you for your normal and customary
out-of-pocket expenses (such as lodging, meals, travel and transportation costs
to and from the Company’s offices including its offices in Brisbane, Australia
or other Australian locations) in connection with your provision of services
under this Agreement, provided that any such expenses which in the aggregate
would exceed $1,000 shall require the Company’s prior approval. The Company
shall promptly reimburse you for your lodging expenses, but shall have the
option of providing mutually acceptable Company-leased lodging to you at
Company’s sole costs and expense. All reimbursements shall be made by the
Company promptly, but not later than twenty (20) days

-2-



--------------------------------------------------------------------------------



 



after the Company has received from you an acceptable expense report and request
for reimbursement.
     (d) In your performance of services hereunder, you shall keep such records
as the Company may reasonably require. Compensation for services under Section
4(a) above shall be gross payments, and the Company shall provide you with
related information for tax purposes annually within the time provided by law
for any calendar year coming within the term of this Agreement.
     (e) You shall be responsible for all income, sales or other taxes of any
nature whatsoever pertaining to your compensation under this Agreement. The
Company shall not have any liability whatsoever for withholding, collection or
payment of income taxes or for taxes of any other nature on your behalf.
     5. Confidentiality.
     (a) In your position as a consultant to the Company, you acknowledge that
you will be exposed to confidential or proprietary information and trade secrets
(“Proprietary Information”) pertaining to, or arising from, the business of the
Company, that such Proprietary Information is unique and valuable to the
business of the Company and that the Company would suffer irreparable injury if
this information were divulged to those in competition with the Company.
Therefore, you agree to keep in strict secrecy and confidence, both during and
after the Term, any and all Proprietary Information which you acquire, or to
which you have access, during the Term, that has not been publicly disclosed by
the Company or that is not a matter of common knowledge by the Company’s
competitors, except as required by law.
     (b) Except with prior written approval of the Company, you will neither,
directly or indirectly, disclose any Proprietary Information to any person
except authorized personnel of the Company nor use Proprietary Information in
any way other than in the course of your duties under this Agreement. Upon
termination of this Agreement, you will, upon the Company’s request, promptly
return to the Company all documents, records or other memorializations including
copies of documents and any notices which you have prepared, that contain
Proprietary Information or relate to the Company’s business, that are in your
possession or under your control.
     6. Non-Competition; Non-Solicitation. You hereby agree that, during the
Term of this Agreement and for a period of one (1) calendar year after the
termination of your service to the Company hereunder, for any reason whatsoever,
you shall not, and shall not permit any entity or business enterprise of which
you are an executive, agent, officer, promoter, director, shareholder, partner,
trustee or consultant to, directly or indirectly:
     (a) engage in, enter into or participate in any business or commercial
activity within the geographic areas in which the business of the Company is
conducted which does or is reasonably likely to compete with or adversely affect
any of the oil and gas exploration and development businesses of the Company as
conducted in such geographic areas during the Term of this Agreement, it being
understood that the discrete geographic areas shall be identified by the energy
resource basins involved, not the country or political subdivision, and shall
cover only those areas where the Company or its subsidiaries (i) own or
otherwise hold oil, gas or other mineral resources or assets; (ii) are otherwise
actively engaged in the business of extracting and

-3-



--------------------------------------------------------------------------------



 



selling oil, gas or other mineral resources or assets, or (iii) have definitive
plans for (i) or (ii) within the twelve (12) months following the date of your
termination of service to the Company.
     (b) solicit or accept business from, or otherwise interfere with the
business relationships (whether formed heretofore or hereafter) between the
Company and, any of its customers or suppliers, which actions could directly or
indirectly divert business from or adversely affect the business of the Company;
or
     (c) solicit (or attempt to solicit) or encourage to leave the employment of
the Company or employ in any capacity or retain as a consultant any person who
was employed or retained in any capacity, including without limitation as a
consultant, by the Company during the term of the Consultant’s employment with
the Company.
     7. Right to Injunctive Relief. You acknowledge that in the event of a
breach of this Agreement, the Company will be irreparably and immediately harmed
and could not be made whole by monetary damages alone, and that in addition to
any other remedy to which the Company might be entitled, the Company shall be
entitled to injunctive relief to prevent breaches of this Agreement. To the
extent permissible by law, you hereby waive any requirement that the Company
post a bond in order to secure an injunction. No failure or delay by the Company
to enforce its rights under this Agreement shall be deemed a waiver of any of
those rights.
     8. Independent Contractor; Code of Conduct. In the performance of your
consulting services under this Agreement, you shall at all times be acting and
performing as an independent contractor and not as an employee of the Company.
It is specifically understood that the Company shall not, with respect to the
consulting services to be rendered by you, exercise such control over you as is
contrary to its relationship with you as an independent contractor. During the
Term hereof, you shall adhere to the requirements of the Company’s Standards of
Conduct (as of August 2004).
     9. Termination.
     (a) The Company may terminate this Agreement immediately upon notice to you
upon the occurrence of any of the following:
     (i) your commission of any deliberate and premeditated act involving moral
turpitude, regardless of whether such crime is related to your duties under this
Agreement;
     (ii) your conviction, or the entry of a plea of nolo contendere by you, of
a felony;
     (iii) your continued failure or refusal to perform consulting services
hereunder when and as reasonably requested by the Company which is not cured
within ten (10) business days after written notice from the Company to you
describing the failure, or your gross negligence in connection with the
performance of such services;
     (iv) your breach of any provision of this Agreement, which is not cured
within ten (10) business days after written notice from the Company to you
describing the breach; or

-4-



--------------------------------------------------------------------------------



 



     (v) upon your death or disability.
     (b) For purposes of Section 9(a)(v) hereof, the term “disability” shall
mean your incapacity that prevents you from performing your duties hereunder
with or without reasonable accommodation for a period in excess of two hundred
forty (240) days (whether or not consecutive), or one hundred eighty (180) days
consecutively, as the case may be, during any twelve (12) month period.
     (c) Upon mutual agreement of the parties, you may terminate this Agreement
due to disability or other illness which make it impossible for you to continue.
     (d) Upon termination of this Agreement, the parties shall be relieved of
any further obligations hereunder except for the obligations set forth in
Sections 5 and 6 hereof and any then-outstanding payment obligations of the
Company for services rendered by you prior to termination of this Agreement.
     10. Securities Laws. You hereby acknowledge that you are aware of the
restrictions imposed by U.S. and Australian securities laws on the purchase or
sale of securities by any person who has received material, non-public
information from the issuer of such securities and on the communication of such
information to any other person when it is reasonably foreseeable that such
other person is likely to purchase or sell such securities in reliance upon such
information. You hereby confirm that you will take any action reasonably
necessary to prevent the use of any information about the Company in any way
that might violate any applicable securities laws or regulations.
     11. Governing Law. The validity and interpretation of this Agreement shall
be governed by the law of the State of Delaware applicable to agreements made
and to be fully performed therein without regard to the conflicts of law
principles of such state.
     12. Assignability. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon its successors and
assigns. Except as otherwise provided herein, your rights and obligations
hereunder may not be assigned or alienated and any attempt to do so by you will
be void.
     13. Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail return receipt requested, postage prepaid, addressed as
follows:
If to the Consultant
J. Thomas Wilson
720 Emerson Street
Denver, CO 80218
If to the Company:
Magellan Petroleum Corporation
2 Thurston Lane

-5-



--------------------------------------------------------------------------------



 



Falmouth, Maine 04105
Attention: William H. Hastings, President and CEO
     or to such other address as either party shall have furnished to the other
in writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
     14. Miscellaneous. For the convenience of the parties, any number of
counterparts of this Agreement may be executed by the parties hereto. Each such
counterpart shall be, and shall be deemed to be, an original instrument, but all
such counterparts taken together shall constitute one and the same Agreement.
You represent that you are free to enter into this Agreement that you have not
made and will not make any agreement in conflict with this Agreement. This
Agreement may not be modified or amended except in writing signed by the parties
hereto. This Agreement states the entire understanding of the parties with
respect to its subject matter and may be amended only by a writing signed by
both parties. Any waiver of any of the rights of a party may only be made in a
writing signed by the party waiving its rights.
* * * * * *
     If the foregoing correctly sets forth our agreement, I would appreciate
your signing the enclosed copy of this letter in the space provide and returning
it to me.

                  Very truly yours,    
 
                MAGELLAN PETROLEUM CORPORATION    
 
           
 
  By:   /s/ William H. Hastings
 
Name: William H. Hastings
Title: President and CEO    

Confirmed and agreed to
this 9th day of July 2009

     
/s/ J. Thomas Wilson
 
J. Thomas Wilson
   

     
cc:
  Walter McCann
 
  Edward B. Whittemore

-6-